Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19       PageID.9772    Page 1 of 33




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

    TRACY CLARE MICKS-HARM,

                    Plaintiff,                CONSOLIDATED ACTION
                                              LEAD CASE NO. 18-12634
                                              HON. DENISE PAGE HOOD
    v.

    WILLIAM PAUL NICHOLS ET AL,


                    Defendants.
                                                  /

         OPINION AND ORDER REGARDING VARIOUS MOTIONS

   I.    BACKGROUND

         A. Procedural Background
         On August 3, 2018, Plaintiff Tracy Clare Micks-Harm (“Micks-Harm”)

 commenced this action in the State of Michigan’s Monroe County Circuit Court

 alleging that the defendants she named in her Complaint violated her rights under

 the Fourth Amendment, the Health Insurance Portability and Accountability Act of

 1996 (“HIPAA”), the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, 42 U.S.C.

 § 1985 (conspiracy to interfere with civil rights), and 18 U.S.C. § 1347 (health care

 fraud). (Doc # 1-2) These named defendants include: William Paul Nichols, Blue

 Cross Blue Shield of Michigan Foundation, Blue Cross Blue Shield of Michigan,

 Blue Care Network of Michigan, Bluecaid of Michigan, I-Patient Care, Inc., Marc

                                          1
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19      PageID.9773    Page 2 of 33




 Moore, Brian Bishop, Christine Hicks, John J. Mulroney, Shawn Kotch, James

 Stewart, Robert Blair, Brent Cathey, Jon Lasota, Sean Street, Mike McLaine,

 Monroe Police Department, Tina Todd, Jessica Chaffin, Jack Vitale, Daniel White,

 Carl Christensen, Alan J. Robertson, Diane Silas, Jim Gallagher, Scott Beard, Derek

 Lindsay, Aaron Oetjens, Mike Merkle, FNU Sproul, Brian Zazadny, William

 McMullen, Donald Brady, Chris Miller, William Chamulak, Tom Farrell, Mike

 Guzowski, Timothy Gates, Sarah Buciak, Allison Arnold, Jeffrey Yorkey, Michael

 G. Roehrig, Dale Malone, Leon Pedell, Vaughn Hafner, Dina Young, Bill Schuette,

 Jennifer Fritgerald, Timothy C. Erickson, Catherine Waskiewicz, Michael J. St.

 John, Michigan Administrative Hearing System, Michigan Automated Prescription

 System, Haley Winans, Matthew Schneider, Wayne F. Pratt, Brandy R. McMillion,

 and Blue Cross Complete of Michigan. (Id.) Defendants Matthew Schneider

 (“Schneider”), Wayne F. Pratt (“Pratt”), and Brandy R. McMillion (“McMillion”)

 removed this action to federal court on August 23, 2018. (Doc # 1)


       On November 30, 2018, Defendants Schneider, Pratt, and McMillion filed a

 Motion to Consolidate Cases. (Doc # 16) The Court granted this Motion on

 February 20, 2019 as to the pending cases and any new and related cases filed and

 reassigned to the undersigned. (Doc # 27) Several defendants from the other cases

 were consolidated with this Action, and these defendants include: Donna Knierim,

 Adam Zimmerman, Administrative Hearing System, Assistant US Attorney’s

                                          2
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19                PageID.9774       Page 3 of 33




 Office, Bureau of Licensing and Regulation, Christensen Recovery Services, City of

 Monroe, City of Monroe and Police Vice Unit, John Does, James Howell, Lt. Marc

 Moore, MANTIS, Michigan State Police, County of Monroe, Monroe County

 Sheriff Office, Nichols William, Mike Mclain, Drug Enforcement Administration,

 Michigan Department of Licensing and Regulatory Affairs, Dana Nessel, Monroe

 City Police Department, Monroe County Circuit Court, Charles F. McCormick,

 Attorney General of the United States, US Attorney’s Office (DEA), Diane Young,

 Blue Cross Blue Shield Association, United States of America, Udayan Mandavia,

 and the State of Michigan.


        The consolidated action effective as of the hearing date of April 12, 2019

 includes the following Plaintiffs as of the date of the hearing: Tracy Clare Micks-

 Harm, Debra A. Nichols, Dennis Helm, Ines Helm, Eric Cook (2 cases), Eric Cook

 (for Jacob Cook) (2 cases), Raymond Blakesley, Renay Blakesley, Tammy Clark

 (for Richard Johnson), Janet Berry, Angela Mills, Donna Knierim, Janae

 Drummonds, Michael Smallwood, Janet Zureki, and Jennifer Smith.1




 1
   All of the plaintiffs in the present Action are proceeding on a pro se basis. Several Defendants
 are represented by counsel.
                                                 3
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19          PageID.9775     Page 4 of 33




       Pursuant to the Court’s Order (Doc # 27), all defendants were categorized into

 several groups.2 Each of these groups of defendants were given until February 22,

 2019 to file any dispositive motions. According to the dispositive motions that have

 been filed, these defendants are in the following groups:


       Federal Defendants: Brandy R. McMillion, Wayne F. Pratt, Matthew
       Schneider, Brian Bishop, William Chamulak, Tom Farrell, and John J
       Mulroney.
       Monroe County Defendants: Monroe County, William Paul Nichols,
       Robert Blair, Jon Lasota, Mike McClain, Tina Todd, Jessica Chaffin,
       Jack Vitale, Daniel White, Allison Arnold, Jeffrey Yorkey, Michael G.
       Roehrig, and Dale Malone.
       Monroe City Defendants: City of Monroe, Donald Brady, Brent
       Cathey, Shawn Kotch, Derek Lindsay, Mike Merkle, Chris Miller,
       Monroe Police Department, and Aaron Oetjens.
       State Defendants: Administrative Hearing System, Scott Beard, Bureau
       of Licensing and regulation, Timothy C. Erickson, Jennifer Fritgerald,
       Vaughn Hafner, MANTIS, William McMullen, Michigan
       Administrative Hearing System, Michigan Automated Prescription
       System, Michigan Department of Licensing and Regulatory Affairs,
       Michigan State Police, Marc Moore, Marc Moore, Dana Nessel, Bill
       Schuette, FNU Sproul, Michael J. St. John, Sean Street, Catherine
       Waskiewicz, Haley Winans, and Dina Young.
       Insurance Company and Doctors and Providers Defendants: Blue Care
       Network of Michigan, Blue Cross Blue Shield of Michigan, Blue Cross
       Blue Shield of Michigan Foundation, Blue Cross Complete of
       Michigan, Bluecaid of Michigan, Carl Christensen, MD, Jim Gallagher,
       James Howell, Alan J Robertson, MD, Diane Silas, James Stewart, and
       Brian Zazadny.


 2
   The groups include: (1) Federal Defendants; (2) State Defendants; (3) Monroe County
 Defendants; (4) Monroe City Defendants; (5) Insurance Company Defendants; (6) Doctors and
 Providers Defendants; and (7) Miscellaneous Defendants. (Doc # 27, Pg ID 7)
                                            4
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19       PageID.9776    Page 5 of 33




       Miscellaneous Defendant: I-Patient Care, Inc.
       Several dispositive motions have been filed and they are all before the Court.

 A hearing on these motions was held on April 12, 2019.


       Federal Defendants filed a Motion to Dismiss on October 5, 2018. (Doc # 5)

 Micks-Harm filed a Response to Federal Defendants’ Motion to Dismiss on October

 31, 2018. (Doc # 7) Federal Defendants filed their Reply on November 2, 2018.

 (Doc # 10) Micks-Harm filed a Supplemental Response on March 20, 2019. (Doc

 # 67) Federal Defendants filed another Motion to Dismiss on February 22, 2019.

 (Doc # 33) Several Plaintiffs filed Responses to Federal Defendants’ second Motion

 to Dismiss on various dates. (Docs # 59, 62, 74, 77, 81, 82, 100, 101, 104, 105, 109,

 110, 144, 148, 168, 170) Federal Defendants filed their Reply to these Responses

 on March 22, 2019. (Doc # 114)


        On November 29, 2018, Monroe County Defendants filed a Motion to

 Dismiss or in the Alternative, for Summary Judgment. (Doc # 15) No responses

 were filed. On February 22, 2019, Monroe County Defendants filed a Motion to

 Dismiss.   (Doc # 36)     Several Plaintiffs filed Responses to Monroe County

 Defendants’ second dispositive motion on various dates. (Docs # 52, 76, 83, 86, 87,

 89, 91, 94, 96, 102, 107, 111, 135, 145, 150, 151, 152, 153, 154, 173) Monroe

 County Defendants filed their Reply on March 22, 2019. (Doc # 120)



                                          5
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19       PageID.9777   Page 6 of 33




       Monroe City Defendants filed a Motion to Dismiss on January 9, 2019. (Doc

 # 21) No responses have been filed. On February 27, 2019, Monroe City Defendants

 filed several identical Motions to Dismiss. (Docs # 44, 45, 46, 47, 48, 49, 50) Eric

 Cook (for Jacob Cook) filed a Response to one of the Motions to Dismiss (Doc #

 48) on March 21, 2019. (Doc # 73) On March 11, 2019, Monroe City Defendants

 filed several additional identical Motions to Dismiss. (Docs # 54, 55, 56, 57, 58)

 No responses have been filed.


       I-Patient Care, Inc. (“I-Patient Care”) filed a Motion to Dismiss on February

 22, 2019. (Doc # 32) Several Plaintiffs filed Responses on various dates. (Docs #

 79, 84, 88, 92, 98, 103, 112, 121, 122, 127, 128, 132, 149, 172) I-Patient Care, Inc

 filed its Reply on March 22, 2019. (Doc # 118)

       State Defendants filed a Motion to Dismiss on February 22, 2019. (Doc # 37)

 Several Plaintiffs filed Responses on various dates. (Docs # 72, 78, 80, 90, 93, 99,

 108, 133, 134, 146, 169) No reply has been filed.


       Insurance Company and Doctor and Providers Defendants filed a Motion to

 Dismiss on February 22, 2019. (Doc # 40) Several Plaintiffs filed Responses on

 various dates. (Docs # 52, 75, 85, 97, 106, 113, 124, 131, 147, 171) Insurance

 Company and Doctor and Providers Defendants filed a Reply on March 22, 2019.

 (Doc # 119)


                                          6
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19        PageID.9778    Page 7 of 33




       B. Factual Background
       On June 28, 2018, Micks-Harm was informed by Dr. Leslie Pompy that all of

 the named defendants reviewed her medical records as well as the medical records

 of the other Plaintiffs. (Doc # 1-2, Pg ID 22) Plaintiffs all appear to be patients of

 Dr. Pompy. Two or more of the named defendants currently continue to possess

 and/or have access to Plaintiffs’ past medical histories. Defendants were able to

 access Plaintiffs’ medical information following the execution of a felony search

 warrant that resulted in her medical records being seized from Dr. Pompy’s office.

 It is alleged by Plaintiffs that the search warrant occurred without the existence of

 probable cause and absent any exigent circumstances. The search warrant that

 Plaintiffs refer to in their Complaints is connected with an ongoing criminal case,

 United States v. Pompy, 18-cr-20454 (E.D. Mich.)(assigned to Judge Arthur J.

 Tarnow), in which Dr. Pompy is charged with distributing controlled substances (21

 U.S.C. § 841(a)(1)) and health care fraud (18 U.S.C. § 1347). (Doc # 5, Pg ID 45)


       Plaintiffs claim that their HIPAA rights were violated because they were not

 notified that the Defendants were going to access their medical information.

 Plaintiffs allude to the fact that their Fourth Amendment rights were violated since

 the police unreasonably seized their medical records from Dr. Pompy’s office. It is

 additionally asserted by Plaintiffs that two or more Defendants violated their rights

 by committing computer fraud under 18 U.S.C. § 1030. Plaintiffs also allude to the

                                           7
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19         PageID.9779    Page 8 of 33




 fact that their rights were violated under 42 U.S.C. § 1985 (conspiracy to interfere

 with civil rights), and 18 U.S.C. § 1347 (health care fraud).


        Plaintiffs request that the Court award them punitive damages in the amount

 of $800 million dollars, monetary damages in excess of $1 billion dollars, and an

 unspecified amount of compensatory damages.           Plaintiffs also seek any other

 damages available, interest, fees, and medical expenses that the Court deems

 appropriate.


  II.   Motions to Dismiss

    A. Standard of Review
        Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for a motion

 to dismiss for failure to state a claim upon which relief can be granted. Fed. R. Civ.

 P. 12(b)(6).   This type of motion tests the legal sufficiency of the plaintiff’s

 complaint. Davey v. Tomlinson, 627 F. Supp. 1458, 1463 (E.D. Mich. 1986). When

 reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe the

 complaint in the light most favorable to the plaintiff, accept its allegations as true,

 and draw all reasonable inferences in favor of the plaintiff.” Directv Inc. v. Treesh,

 487 F.3d 471, 476 (6th Cir. 2007). A court, however, need not accept as true legal

 conclusions or unwarranted factual inferences.” Id. (quoting Gregory v. Shelby

 Cnty., 220 F.3d 443, 446 (6th Cir. 2000)). “[L]egal conclusions masquerading as



                                           8
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19          PageID.9780     Page 9 of 33




 factual allegations will not suffice.” Edison v. State of Tenn. Dep’t of Children’s

 Servs., 510 F.3d 631, 634 (6th Cir. 2007).

       As the Supreme Court has explained, “a plaintiff’s obligation to provide the

 ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

 and a formulaic recitation of the elements of a cause of action will not do. Factual

 allegations must be enough to raise a right to relief above the speculative level . . ..”

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see

 LULAC v. Bresdesen, 500 F.3d 523, 527 (6th Cir. 2007). To survive dismissal, the

 plaintiff must offer sufficient factual allegations to make the asserted claim plausible

 on its face. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). “A claim has facial

 plausibility when the pleaded factual content allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Id.

       Federal courts hold the pro se complaint to a “less stringent standard” than

 those drafted by attorneys. Haines v. Kerner, 404 U.S. 519 (1972). However, pro

 se litigants are not exempt from the requirements of the Federal Rules of Civil

 Procedure. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).


    B. Federal Defendants

       1. Absolute Prosecutorial Immunity
       The Federal Defendants in the various cases, namely the United States

 Attorneys and/or the Assistant United States Attorneys, seek dismissal based on

                                            9
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19        PageID.9781    Page 10 of 33




  absolute immunity in their role in prosecuting Dr. Pompy and obtaining documents

  relating to the criminal matter against Dr. Pompy.

        A prosecutor is entitled to absolute immunity for a prosecutor’s conduct in

  initiating a prosecution and in presenting the case before the courts. Lanier v.

  Bryant, 332 F.3d 999, 1005 (6th Cir. 2003); Buckley v. Fitzsimmons, 509 U.S. 259,

  272-73 (1993); Imbler v. Pachtman, 424 U.S. 409, 422 (1976). Liberally construing

  the allegations in the various complaints, the allegations against the Federal

  Defendants fail to state a claim upon which relief may be granted under Rules 8(a)(2)

  and 12(b)(6) of the Rules of Civil Procedure. The Federal Defendants are currently

  prosecuting a criminal matter against Dr. Pompy. The claims against the federal

  prosecutors are dismissed with prejudice.

        2. No Private Cause of Action under HIPAA
        The various Plaintiffs allege violations under HIPAA by the Federal

  Defendants because they obtained, possessed, and disclosed Plaintiffs’ medical

  records in the possession of Dr. Pompy in connection with the criminal matter

  against Dr. Pompy. The Federal Defendants seek to dismiss the HIPAA claims

  against them because HIPAA does not provide a private cause of action to be brought

  by an individual plaintiff and HIPAA permits disclosure of a patient’s health

  information for law enforcement purposes to law enforcement officials.




                                           10
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19                    PageID.9782       Page 11 of 33




         HIPAA is designed to protect the privacy of personal medical information by

  limiting its disclosure, and provides for both civil and criminal penalties for

  violations of its requirements. 42 U.S.C. §§ 1320d-5, d-6. HIPAA expressly

  provides the authority to enforce its provisions only to the Secretary of Health and

  Human Services. Id. The Supreme Court has explained that “the fact that a federal

  statute has been violated and some person harmed does not automatically give rise

  to a private cause of action in favor of that person.” Touche Ross & Co. v. Redington,

  442 U.S. 560, 568 (1979). Congress must expressly authorize a private cause of

  action for a private person to have the right to sue to enforce a federal statute.

  Alexander v. Sandoval, 532 U.S. 275, 286 (2001). HIPAA provides no express

  language that allows a private person the right to sue in order to enforce HIPAA.

         The Sixth Circuit Court of Appeals noted that if an individual plaintiff

  believes his or her HIPAA rights were violated, “the proper avenue for redress is to

  file a complaint with the DHHS [Department of Health and Human Services].”1


  1
   Even if an individual plaintiff brought a HIPAA complaint before the DHHS and the DHHS
  declined to investigate the matter, there is no statutory or case law that provides review by a federal
  district court of the DHHS’s discretionary decisions to investigate or not under 45 C.F.R. §
  160.306(c). See, Thomas v. Dep’t of Health and Human Serv., Case No. 17-6308, 2018 WL
  5819471 at *2 (6th Cir. Aug. 24, 2018). DHHS is entitled to sovereign immunity for a claim for
  monetary damages for its failure to investigate a claim under HIPAA. An individual plaintiff also
  does not have a due process claim against any individual defendant under Bivens v. Six Unknown
  Named Agents of the Federal Bureau of Investigation, 403 U.S. 388 (1971) because the
  discretionary decision to decline to investigate a HIPAA complaint does not implicate a protected
  property or liberty interest. Thomas, 2018 WL 5819471 at *2.


                                                    11
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19         PageID.9783     Page 12 of 33




  Thomas v. Univ. of Tenn. Health Science Ctr at Memphis, Case No. 17-5708, 2017

  WL 9672523 at *2 (6th Cir. Dec. 6, 2017) (finding that the district court did not err

  in dismissing claims under HIPAA where no private right of action existed, citing,

  Bradley v. Pfizer, Inc., 440 F. App'x 805, 809 (11th Cir. 2011); Carpenter v. Phillips,

  419 F. App'x 658, 659 (7th Cir. 2011); Dodd v. Jones, 623 F.3d 563, 569 (8th Cir.

  2010); Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th Cir. 2010); Miller v.

  Nichols, 586 F.3d 53, 59-60 (1st Cir. 2009); Webb v. Smart Document Sols., LLC,

  499 F.3d 1078, 1081 (9th Cir. 2007); Acara v. Banks, 470 F.3d 569, 571 (5th Cir.

  2006)).

        Because there is no private cause of action by private individuals before the

  courts for alleged violations of HIPAA, the claims alleging such violations against

  the Federal Defendants and other Defendants must be dismissed.

        3. Proper Disclosures under HIPAA
        The Federal Defendants also argue that HIPAA permits the disclosure of

  protected health information, without the authorization of the individuals. In this

  case, state investigators initially obtained Dr. Pompy’s medical records pursuant to

  a search warrant. The Federal Defendants argue that they were covered under

  HIPAA to use the materials for law enforcement purposes, such as in a grand jury

  proceeding.




                                            12
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19         PageID.9784     Page 13 of 33




        The HIPAA regulations provide disclosure of protected health information,

  “for a law enforcement purpose to a law enforcement official.” 45 C.F.R. §

  164.512(f). Such information must be disclosed to comply with a “court order or

  court-ordered warrant, or a subpoena issued by a judicial officer.” 45 C.F.R. §

  164.512(f)(ii)(A) & (B). Disclosure of medical records is also permitted “in the

  course of any judicial or administrative proceeding.” 45 C.F.R. § 164.512(e)(1).

        The various Complaints fail to state claims under HIPAA because the

  protected health information was obtained from Dr. Pompy’s office by search

  warrants.     The Federal Defendants used the information before a grand jury

  proceeding related to Dr. Pompy. The allegations under HIPAA alleged in the

  various complaints must be dismissed with prejudice for failure to state claims upon

  which relief may be granted.

     C. State Defendants

              1. Rule 8 Violation
        The State Defendants move to dismiss the various complaints because the

  complaints violate the requirement under Rule 8 that the complaint must contain

  “short and plain statement of the claim[s]” supported by factual allegations, which

  give the defendants fair notice of the claims against them. The State Defendants

  argue that the complaints are neither a short nor a plain statement of the claims. They

  further argue that the allegations do not give the State Defendants fair notice of the


                                            13
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19           PageID.9785     Page 14 of 33




  claims against them since the allegations allege “two or more defendants” or “one

  or more defendants” without specifying which defendant violated the law.

        Even liberally construing the various complaints, the Court finds that the

  allegations violate Rule 8 of the Rules of Civil Procedure. The complaints are not

  “short and plain statement of the claims” and the claims are not supported by factual

  allegations, sufficient to give the State Defendants fair notice of the alleged

  violations. In many instances, the allegations in the complaints do not specifically

  identify which State Defendant violated which claim. The complaints must be

  dismissed for failure to follow Rule 8 of the Rules of Civil Procedure in setting forth

  the claims and factual allegations against the various State Defendants.

            2. Lack of Standing

        The State Defendants also move to dismiss the various complaints asserting

  that many of the claims alleged by Plaintiffs are claims on behalf of others, such as

  other patients of Dr. Pompy and Dr. Pompy himself. The State Defendants argue

  that the individual Plaintiffs cannot seek redress for injuries suffered by third parties.

        Standing is a jurisdictional matter and is a threshold question to be resolved

  by the court before the court may address any substantive issues.                Planned

  Parenthood Ass’n v. City of Cincinnati, 822 F.2d 1390, 1394 (6th Cir. 1987). Article

  III of the United States Constitution limits the federal courts’ jurisdiction to “cases

  and controversies.” In Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992), the


                                             14
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19          PageID.9786     Page 15 of 33




  United States Supreme Court set forth three elements to establish standing: 1) that

  he or she suffered an injury in fact, which is both concrete and actual or imminent;

  2) that the injury is caused by defendants’ conduct; and 3) that it is likely, as opposed

  to speculative, that the injury will be redressed by a favorable decision. Lujan, 504

  U.S. at 560-61. “A plaintiff bears the burden of demonstrating standing and must

  plead its components with specificity.” Coyne v. American Tobacco Co., 183 F.3d

  488, 494 (6th Cir. 1999)(citing Valley Forge Christian College v. Americans United

  for Separation of Church & State, Inc., 454 U.S. 464, 472 (1982)).

        In liberally construing the allegations in the various Complaints, the Court

  finds that the individual Plaintiffs do not have standing to address the alleged injuries

  suffered by others. Plaintiffs have failed to carry their burden that they have standing

  to assert claims on behalf of other individuals because standing requires that a

  plaintiff must have suffered an injury in fact. Plaintiffs may only allege claims which

  caused them injury. If Dr. Pompy seeks to challenge the actions against him and the

  warrants issued against him, he must do so himself and in the appropriate setting.

  Any claims alleged on behalf of others must be dismissed.

            3. Eleventh Amendment Immunity
        The State Defendants, including the State of Michigan, the MDOC and the

  Probation Department, move to dismiss the federal claims under 42 U.S.C. §§ 1983,

  1985 and 1986 asserting they are entitled to immunity.


                                             15
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19          PageID.9787    Page 16 of 33




        The Eleventh Amendment of the United States Constitution provides:

        The Judicial power of the United States shall not be construed to extend
        to any suit in law or equity, commenced or prosecuted against one of
        the United States by Citizens of another State, or by Citizens or Subjects
        of any Foreign State.

        The Eleventh Amendment prohibits private citizens from bringing suit against

  a state or state agency in federal court. Alabama v. Pugh, 438 U.S. 781 (1978).

  There are two exceptions to this rule. First, a state may waive its immunity and agree

  to be sued in federal court. Pennhurst State School & Hospital v. Halderman, 465

  U.S. 89, 100 (1984). Second, a state may be sued in federal court where Congress

  specifically abrogates the state’s immunity pursuant to a valid grant of Constitutional

  power. See Alden v. Maine, 527 U.S. 706 (1999); Seminole Tribe of Fla. v. Florida,

  517 U.S. 44 (1996). The Eleventh Amendment immunity has been interpreted to act

  as a constitutional bar to suits against the state in federal court unless immunity is

  specifically overridden by an act of Congress or unless the state has consented to

  suit. Thiokol Corp. v. Dep’t of Treasury, State of Michigan, 987 F.2d 376, 381 (6th

  Cir. 1983).

        The Eleventh Amendment bars federal courts from hearing state law claims

  against the state and/or the state’s officials. Freeman v. Michigan Dep’t of State,

  808 F.2d 1174, 1179-80 (6th Cir. 1987). Claims against the state and its officials

  sued in their official capacities under 42 U.S.C. § 1983 are also barred since neither

  the state nor the state official sued in their official capacities are “persons” under §
                                            16
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19        PageID.9788     Page 17 of 33




  1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 64, 91 (1989). Suing a

  state official in an individual capacity is also barred because liability under § 1983

  cannot be based on a theory of respondeat superior. Monell v. New York City Dep’t

  of Social Servs., 436 U.S. 658, 691 (1978).

        Based on the above, State of Michigan, the State Attorney General, the

  Michigan Department of Police (MSP), the Michigan Automated Prescription

  System (MAPS), and the Monroe Area Narcotics Team Investigative Services

  (MANTIS) must be dismissed under the Eleventh Amendment. The State Attorney

  General in her official and/or her individual capacity must also be dismissed because

  there are no facts alleged in any of the Complaints that she was personally involved

  in any of the incidents alleged in the Complaints.

           4. Absolute Judicial Immunity
        State of Michigan Administrative Law Judge (“ALJ”) Michael St. John,

  alleged to have presided over the regulatory action that resulted in the revocation of

  Dr. Pompy’s medical license, is a named defendant. Other than so noting, there are

  no factual allegations as to any unlawful conduct by the ALJ. The claims against

  the ALJ must be dismissed for failure to comply with Rule 8 as noted above. If

  Plaintiffs are seeking a review of the revocation of Dr. Pompy’s medical license,

  they lack standing to seek review on behalf of Dr. Pompy, again, as set forth above.




                                           17
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19          PageID.9789    Page 18 of 33




        In addition, the ALJ is entitled to absolute judicial immunity for his actions

  in adjudicating the medical license issue. As a general rule, judges are immune from

  suits for money damages. Mireles v. Waco, 502 U.S. 9, 10 (1991); Pierson v. Ray,

  386 U.S. 547 (1967). Defendant State of Michigan ALJ is entitled to absolute

  judicial immunity and dismissed with prejudice from all the applicable claims.

            5. Absolute Prosecutorial Immunity
        In addition to the Michigan Attorney General, Plaintiffs also named several

  Michigan Assistant Attorneys General as defendants related to their actions in

  prosecuting the regulatory matter against Dr. Pompy which resulted in the loss of

  his medical license. There are no specific factual allegations of wrongful conduct

  against these Defendants, other than actions in their role as prosecutors. As set forth

  above, prosecutors are entitled to absolute prosecutorial immunity for their actions

  as prosecutors in judicial proceedings. See Pachtman, 424 U.S. at 422. Defendants

  Michigan Attorney General and Assistant Attorneys General Erickson, Fitzgerald

  and Waskiewitz are dismissed with prejudice.

            6. Qualified Immunity
        State of Michigan police and regulatory agency investigators are named as

  defendants in their role in investigating Dr. Pompy. Plaintiffs allege that these police

  and agency investigators violated Dr. Pompy’s rights and the rights of Dr. Pompy’s

  patients. The State Defendants seek dismissal of the police and agency investigators

  claiming they are entitled to qualified immunity.
                                            18
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19         PageID.9790     Page 19 of 33




        Government officials are entitled to qualified immunity where their actions

  do not “violate clearly established statutory or constitutional rights of which a

  reasonable person would have known.” Green v. Reeves, 80 F.3d 1101, 1104 (6th

  Cir. 1996) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified

  immunity is an initial threshold question the court is required to rule on early in the

  proceedings so that the costs and expenses of trial are avoided where the defense is

  dispositive. Saucier v. Katz, 533 U.S. 194, 201 (2001). Qualified immunity is “an

  entitlement not to stand trial or face the other burdens of litigation.” Mitchell v.

  Forsyth, 472 U.S. 511, 526 (1985). The privilege is “an immunity from suit rather

  than a mere defense to liability; and like an absolute immunity, it is effectively lost

  if a case is erroneously permitted to go to trial.” Id.

        The Supreme Court in Saucier instituted a two-step sequential inquiry to

  determine qualified immunity. In Pearson v. Callahan, 555 U.S. 223 (2009), the

  Supreme Court abandoned the requirement that the inquiry must be performed

  sequentially. Although courts are free to consider the questions in whatever order is

  appropriate, the Supreme Court ruled that the two questions announced in Saucier

  remain good law and that it is often beneficial to engage in the two-step inquiry.

  Pearson, 555 U.S. at 236.

        The first step of the two-step inquiry to determine qualified immunity is

  whether the plaintiff has established a prima facie case of a constitutional violation


                                             19
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19          PageID.9791     Page 20 of 33




  by the defendant official. Saucier, 533 U.S. at 201. If no constitutional right was

  violated, there is no necessity for further inquiries concerning qualified immunity.

  Id. If the alleged facts established a violation of the plaintiff’s constitutional right,

  the next step is to determine whether the right was “clearly established” at the time

  of the violation. Id. The “clearly established” inquiry must take into consideration

  the specific context of the case, not as a broad general proposition, and whether a

  reasonable official understood that the action violated the plaintiff’s constitutional

  right. Id; Parson v. City of Pontiac, 533 F.2d 492, 500 (6th Cir. 2008). “Qualified

  immunity ‘gives ample room for mistaken judgments’ by protecting ‘all but the

  plainly incompetent or those who knowingly violate the law.’” Chappell v. City of

  Cleveland, 585 F.3d 901 (6th Cir. 2009) (citations omitted). Once the defense of

  qualified immunity is raised, the plaintiff bears the burden of showing that a

  defendant is not entitled to qualified immunity. Roth v. Guzman, 650 F.3d 603, 609

  (6th Cir. 2011).

        Liberally construing the complaints, the Court finds that Plaintiffs failed to

  allege any constitutional violations against Plaintiffs themselves by the Michigan

  police and regulatory agency investigators. Plaintiffs generally allege that the

  Defendants improperly obtained search warrants and violated HIPAA, without

  specific factual allegations against specific defendants. Plaintiffs did not comply

  with Rule 8 of the Rules of Civil Procedure by failing to show how a specific


                                             20
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19        PageID.9792     Page 21 of 33




  Defendant violated a specific law or a constitutional right in a short and plain

  statement.

        Plaintiffs’ Fourth Amendment claims are generally based on the argument that

  the search and seizures of the patient records in Dr. Pompy’s office were

  unconstitutional. The Fourth Amendment states that “no Warrants shall issue, but

  upon probable cause, supported by Oath or affirmation, and particularly describing

  the place to be searched and the persons or things to be seized.” The “rights assured

  by the Fourth Amendment are personal rights, [which] … may be enforced by

  exclusion of evidence only at the instance of one whose own protection was

  infringed by the search and seizure.” Simmons v. United States, 390 U.S. 377, 389

  (1968). If a search warrant was not directed to the person alleging a Fourth

  Amendment violation, the documents seized were normal corporate records and not

  personally prepared by the person and not taken from the person’s personal office,

  desk, or files, that person cannot challenge a search. Such a person has no reasonable

  expectation of privacy in materials he or she did not prepare and not located in the

  person’s personal space. United States v. Mohney, 949 F.2d 1397, 1403-04 (6th Cir.

  1991).

        The constitutional claims against the Michigan police officers and regulatory

  agency investigators are dismissed since Plaintiffs failed to show they have standing

  to challenge any such searches or seizures.          Plaintiffs failed to state any


                                           21
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19         PageID.9793     Page 22 of 33




  constitutional violation claims against these state officials in their role in

  investigating Dr. Pompy. Even if Plaintiffs are able to identify any constitutional

  violation, these Defendants are entitled to qualified immunity since Plaintiffs’

  constitutional rights, if any, to be free from any search and seizure of documents in

  Dr. Pompy’s office are not clearly established.

            7. HIPAA

        The State of Michigan Defendants argue that Plaintiffs do not have a private

  cause of action under HIPAA. For the reasons set forth above, the HIPAA claims

  against the State of Michigan Defendants must be dismissed with prejudice since

  Plaintiffs do not have such a private cause of action.


     D. Monroe County Defendants

            1. Lack of Standing, HIPAA, § 1983 Claims
        The Monroe County Defendants move to dismiss the claims against them for

  lack of factual support and clarity of the allegations. They also claim that Plaintiffs

  lack standing to assert legal rights and interests of Dr. Pompy and/or his other

  patients. Further, they argue that Plaintiffs’ HIPAA claims must be dismissed

  because HIPAA does not provide such private cause of action. As to any alleged §

  1983 claims, the Monroe County Defendants argue that Monroe County is entitled

  to dismissal under Monell since a municipality cannot be held liable on a respondeat

  superior theory. The Monroe County Defendants also seek dismissal based on

                                            22
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19          PageID.9794    Page 23 of 33




  absolute immunity against the Monroe County judges and prosecutors. They also

  seek dismissal of the claims under federal law against individual Monroe County

  Defendants based on qualified immunity since there are no specific factual

  allegations of constitutional rights violations. As to the state law claims, the Monroe

  County Defendants argue that these must be dismissed because they are entitled to

  governmental immunity under Michigan law.

        For the same reasons set forth above, the Court finds that Plaintiffs lack

  standing to assert legal rights and interests of Dr. Pompy and/or his other patients

  and Plaintiffs and there is no private cause of action under HIPAA. The Court

  further finds that as to any § 1983 claim, Monroe County is entitled to dismissal

  under Monell, that the Monroe County judges and prosecutors are entitled to

  absolute immunity and the individual Monroe County Defendants are entitled to

  governmental immunity.       The Complaints are devoid of any specific factual

  allegations that these Defendants violated any of the Plaintiffs’ constitutional rights.

            2. State Law Claims
        As to the Michigan state law claims, M.C.L. § 691.1407(5) provides:

        (5) A judge, a legislator, and the elective or highest appointive
        executive official or all levels of government are immune from tort
        liability for injuries to persons or damages to property if he or she is
        acting within the scope of his or her judicial, legislative, or executive
        authority.




                                            23
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19        PageID.9795     Page 24 of 33




  Ross v. Consumers Power Co., 363 N.W.2d 641, 647 (1985) held that the highest

  executive officials of all levels of government are absolutely immune from all tort

  liability whenever they are acting within their legislative or executive authority. In

  Odom v. Wayne County, 760 N.W.2d 217, 223 (2008), the Michigan Supreme Court

  held that courts need to determine whether the individual is the highest-ranking

  appointed executive official at any level of government and if so then the individual

  is entitled to absolute immunity under M.C.L. § 691.1407(5). Assistant prosecuting

  attorneys are entitled to “quasi-judicial immunity” when their alleged actions are

  related to their role as prosecutor, such as seeking warrants or the introduction of

  evidence at trial or hearings. See Payton v. Wayne County, 137 Mich. App. 361, 371

  (1984); Bischoff v. Calhoun Co. Prosecutor, 173 Mich. App. 802, 806 (1988).

        M.C.L. § 691.1407(2) provides that an employee of a governmental agency is

  immune from tort liability for an injury to a person or damage to property caused by

  the officer, employee or member while in the course of employment if the employee

  is acting within the scope of his or her authority, that the agency is engaged in a

  governmental function, and the employee’s conduct does not amount to gross

  negligence that is the proximate cause of the injury or damages. In Robinson v.

  Detroit, 462 Mich. 439, 462 (2000), the Michigan Supreme Court held that

  governmental employees are entitled to immunity because their conduct was not “the

  one most immediate, efficient, and direct cause of the injury or damage.” “Gross


                                           24
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19        PageID.9796     Page 25 of 33




  negligence” means conduct so reckless as to demonstrate a substantial lack of

  concern for whether an injury results. M.C.L. § 691.1407(8)(a).

        Liberally construing the Complaints, the Court finds they lack specific

  allegations to avoid absolute and governmental immunity as to the state law claims

  alleged against the Monroe County Defendants. The Monroe County Sheriff and

  the Monroe County Judges are entitled to absolute governmental immunity under §

  691.1407(5).    The individual Monroe County Defendants are also entitled to

  governmental immunity under § 691.1407(2). Plaintiffs have failed to state any

  claims under Michigan law to avoid absolute and governmental immunity as to the

  Monroe County Defendants. The claims against the Monroe County Defendants

  must be dismissed.

     E. Monroe City Defendants

        1. No Factual Allegations, qualified and governmental immunities,
           HIPAA
        The City of Monroe Defendants seek dismissal asserting that the complaints

  fail to allege any specific factual allegations against the Defendants in violation of

  the notice-pleading requirement under Rule 8 of the Rules of Civil Procedure. They

  further assert that the City of Monroe’s Police Department is not a legal entity

  capable of being sued. Boykin v. Van Buren Twp., 479 F3d. 444, 450 (6th Cir. 2007).

  The City of Monroe Defendants claim the federal claims under § 1983 must be

  dismissed since any claim against the City of Monroe is barred by Monell and the

                                           25
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19        PageID.9797    Page 26 of 33




  individual City of Monroe Defendants are entitled to qualified immunity. As to the

  state law claims, the City of Monroe Defendants also assert dismissal based on

  governmental immunity. The City of Monroe Defendants further argue that the

  HIPAA claims must be dismissed since there is no private cause of action under

  HIPAA. The City of Monroe Defendants argue that they are entitled to dismissal of

  the CFAA claim since only vague references are alleged under this statute.

        Again, in liberally construing the Complaints, the Court finds that Plaintiffs

  failed to allege any specific factual allegations against any of the City of Monroe

  Defendants. The Court further finds that the City of Monroe Police Department

  must be dismissed since it is not a legal entity capable of being used. As to the

  federal constitutional claims, the Court finds that the constitutional claims against

  individual officials of the City of Monroe Defendants must be dismissed for failure

  to state any constitutional violations. The Michigan state law claims must also be

  dismissed because the City of Monroe Defendants are entitled to governmental

  immunity. As noted above, the HIPAA claims against these Defendants must be

  dismissed since there is no private cause of action under HIPAA.

        2. CFAA

        The Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq., contains a

  provision for civil liability. 18 U.S.C. § 1030(g). Potential violations of the CFAA

  may be asserted against a person who: (i) “intentionally accesses a computer without


                                           26
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19         PageID.9798     Page 27 of 33




  authorization or exceeds authorized access” to obtain information; (ii) knowingly

  and with intent to defraud” obtains access to a “protected computer without

  authorization, or exceeds authorized access,” and commits fraud; or (iii) “knowingly

  causes the transmission of a program, information, code, or command, and as a result

  of such conduct, intentionally causes damage without authorization, to a protected

  computer....” 18 U.S.C. §§ 1030(a)(2)(C), 1030(a)(4), 1030(a)(5)(A). Civil actions

  for violations of these provisions may be brought if certain types of harm result,

  including the loss of $5,000 within a year period. 18 U.S.C. § 1030(g); 18 U.S.C. §

  1030(c)(4)(A)(I). Violations of §§ 1030(a)(2)(c) and (a)(4) require accessing a

  protected computer without authorization, or access in excess of authorization. See

  18 U.S.C. §§ 1030(a)(2)(c) & (a)(4). Under § 1030(a)(4), a defendant must have

  furthered a fraudulent scheme and obtained something of value (or obtained over

  $5,000 worth of use out of the protected computer).

        Liberally construing the Complaints, the Court finds that Plaintiffs failed to

  state claims under the CFAA. There are no specific factual allegations that the

  defendants accessed any of the Plaintiffs’ personal protected computers. Plaintiffs

  cannot bring any challenges as to those who accessed Dr. Pompy’s computers.

  Plaintiffs also failed to allege any facts that the computer was intentionally accessed

  without authorization or exceeded any authorized access to obtain information.

  Plaintiffs further failed to allege specific facts that the result of any such conduct


                                            27
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19        PageID.9799     Page 28 of 33




  caused damage to a protected computer. There are no specific facts alleging that the

  Defendants furthered a fraudulent scheme and obtained something of value. The

  CFAA claims must also be dismissed.

     F. Insurance Company and Doctors and Providers Defendants
        The Insurance Company Doctors and Providers Defendants argue that that

  Plaintiffs’ HIPAA claims must be dismissed since there is no private cause of action

  under HIPAA. As noted above, the HIPAA claims against these Defendants must

  also be dismissed since there is no private cause of action under HIPAA.


     G. Miscellaneous Defendants
        Defendant I-Patient Care seeks to dismiss the claims against it claiming that

  HIPAA provides no private cause of action, that HIPAA expressly authorizes the

  use of protected health information for law enforcement activities and fraud waste

  and abuse investigations, that the CFAA claim is insufficiently pled, that it is not a

  state actor so that the Fourth Amendment claim is inapplicable to it, that the

  conspiracy claims also fail and that the Complaints are deficient of facts under Rule

  8 of the Rules of Civil Procedure.

        Liberally construing the claims alleged by Plaintiffs, for the same reasons set

  forth above, the HIPAA claims are dismissed against Defendant IPC since there is

  no such private cause of action and HIPAA expressly authorizes the use of certain

  health information for law enforcement and fraud and abuse investigations. The


                                           28
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19        PageID.9800     Page 29 of 33




  CFAA claim is also dismissed as insufficiently pled. Defendant IPC is not a state

  actor and therefore any § 1983 claim against it must be dismissed. See Gottfried v.

  Med. Planning Serv., 280 F.3d 684, 691-92 (6th Cir. 2002). As noted above, the

  Complaints fails to state sufficient facts for a defendant to have notice as to the

  claims against it as required under Rule 8 of the Rules of Civil Procedure.

  III.   AMENDMENT OF COMPLAINTS
         Some of the Plaintiffs may seek to amend their Complaints.

         Rule 15(a) provides that a party may amend its pleading once as a matter of

  course within 21 days after a responsive pleading is served. Fed. R. Civ. P. 15(a)(1).

  Rule 15(a)(2) further provides that a party may amend its pleading on leave of court.

  Leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a)(2). A

  district court may deny leave to amend in cases of undue delay, undue prejudice to

  the opposing party, repeated failure to cure deficiencies by amendment previously

  allowed or futility. Foman v. Davis, 371 U.S. 178, 184 (1962). If a complaint cannot

  withstand a motion to dismiss under Rule 12(b)(6), the motion to amend should be

  denied as futile. Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir.

  2000).

         Here, any amendment of the Complaints would be futile since any claim

  cannot withstand a Rule 12(b)(6) motion. There is no private cause of action under

  HIPAA, Plaintiffs cannot file any claims on behalf of Dr. Pompy or any of his


                                           29
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19          PageID.9801    Page 30 of 33




  patients, and the Defendants are entitled to absolute, qualified or governmental

  immunity.

  IV.   DISCOVERY
        Some of the documents filed by Plaintiffs appear to seek discovery. Where a

  party files a Rule 12(b) motion, and where the district court accepts a plaintiff’s

  allegations as true, but concludes that those allegations are insufficient as a matter

  of law, it is not an abuse of discretion to limit discovery sua sponte. Flaim v. Medical

  College of Ohio, 418 F.3d 629, 643 (6th Cir. 2005). Discovery is only appropriate

  where there are factual issues raised by a Rule 12(b) motion. Id. The district court

  does not abuse its discretion in limiting discovery pending its resolution of a 12(b)(6)

  motion. Id. at 644.

        In these cases, discovery is not required since Plaintiffs failed to state any

  claim against any of the Defendants upon which relief may be granted.

   V.   SUBSEQUENT CASES FILED AND CONSOLIDATED

        As noted by this Court’s February 20, 2019 Order, any new and related cases

  filed and reassigned to the undersigned would be consolidated. The Court has

  reviewed motions to dismiss and removed cases subsequently filed by the

  Defendants since the hearing was held in this matter in April 2019. The same

  arguments are raised in the various motions to dismiss that are addressed in this




                                            30
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19        PageID.9802     Page 31 of 33




  Opinion. Accordingly, the Court finds that for the same reasons set forth in this

  Opinion, those motions are also granted.

        Regarding the cases newly-removed and consolidated where no motions to

  dismiss have been filed, the claims in those cases are summarily dismissed for failure

  to state a claim upon which relief may be granted for the reasons set forth above.

  VI.   CONCLUSION

        For the reasons set forth above, the Court finds Plaintiffs have failed to state

  any claim upon which relief may be granted in any of their Complaints.

        Accordingly,

        IT IS ORDERED that the various Defendants’ Motions to Dismiss and/or

  Strike Amended Complaints (ECF Nos. 5, 15, 21, 32, 33, 36, 37, 40, 44, 45, 46, 47,

  48, 49, 50, 54, 55, 56, 57, 58, 155, 156, 175, 233, 235, 241, 246, 247, 546, 549, 551,

  553, 554, 557, 569, 578, 651, 660, 681, and 720) are GRANTED.

        IT IS FURTHER ORDERED that all the Defendants in all the consolidated

  cases are DISMISSED with prejudice.             All of the Consolidated Cases are

  DISMISSED with prejudice:

              18-12634, Micks -Harms v. Nichols (LEAD CASE);
              18-13206, Nichols v. Nichols;
              18-13639, Helm v. Arnold;
              18-13647, Helm v. Nichols;
              19-10125, Cook v. William;
              19-10126, Cook v. Nichols;
              19-10132, Cook v. Nicols;

                                             31
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19         PageID.9803    Page 32 of 33




               19-10135, Cook v. Nicols;
               19-10295, Blakesley v. Blue Cross;
               19-10299, Blakesley v. Nichols;
               19-10639, Clark v. Nichols;
               19-10648, Berry v. Nichols;
               19-10649, Mills v. Nichols;
               19-10661, Knierim v. Nichols;
               19-10663, Johnson v. Nichols;
               19-10785, Drummonds v. Nichols;
               19-10841, Smallwood v. Nichols;
               19-10984, Zureki v. Nichols;
               19-10990, Jennifer v. Nichols;
               19-10995, Smith v. Nichols;
               19-11980, Nichols v. Blue Cross;
               19-11984, Micks-Harm v. Blue Cross;
               19-12251, Billings v. Nichols;
               19-12266, Jennings v. Nichols;
               19-12369, Mills v. Blue Cross;
               19-12385, Zureki v. Nichols.

        IT IS FURTHER ORDERED that the Plaintiffs’ various Motions to

  Amend/Correct, to find obstruction of justice, for directed verdict, for discovery and

  inspection, for entry of default or for default judgment, finding under the Criminal

  Justice Act, to enjoin the DEA de facto regulation of the practice of medicine, etc.

  (ECF Nos. 7, 25, 60, 63, 68, 159, 177, 187, 228, 256, 258, 260, 271, 288, 294, 296,

  300, 304, 309, 324, 328, 330, 332, 336, 342, 348, 369, 375, 383, 391, 394, 402, 406,

  414, 434, 450, 451, 452, 453, 454, 455, 461, 462, 463, 464, 465, 466, 467, 468, 485,

  497, 498, 499, 500, 501, 503, 507, 510, 511, 528, 539, 540, 571, 588, 676, 677, 678,

  679, 680, 687, 702, 703, 705, 710, and 739) are DENIED as MOOT in light of the

  dismissal of all the claims alleged in all of the Complaints.
                                            32
Case 2:18-cv-12634-DPH-SDD ECF No. 743 filed 09/30/19     PageID.9804       Page 33 of 33




        IT IS FURTHER ORDERED that Leon Pedell’s Motion to Quash Service

  (ECF No. 398) is GRANTED, the Court finding Dr. Pedell has not been properly

  served. Even if Dr. Pedell was properly served, in light of the ruling that all

  Defendants are DISMISSED with prejudice because Plaintiffs have failed to state a

  claim upon which relief may be granted, Dr. Pedell is also DISMISSED with

  prejudice from any of the Complaints where he is named as a Defendant.




                                       s/Denise Page Hood
                                       DENISE PAGE HOOD
                                       Chief United States District Judge
  DATED: September 30, 2019




                                         33
